Case 1:18-cv-00174-LO-TCB Document 89 Filed 05/24/19 Page 1 of 2 PageID# 997




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


                                                )
 WENGUIGUG,                                     )
                                                )
                Plaintiff,                      )
                                                )
                         V                      ) Civil Action No. 1:18-cv-l74(LO/TCB)
                                                )
 YELIANG XIA,                                   )
                                                )
                 Defendant.                     )
                                     __)
                                             ORDER


         FOR REASONS stated from the bench,and in accord with specific rulings and instructions
 thereto, it is hereby

           ORDERED that Defendant's Motion for Protective Order (Dkt. 69) is GRANTED IN
 PART. Plaintiff may not ask about Defendant's donors or source of funding at Defendant s
 deposition. The Motion for Protective Order is DENIED in all other respects. It is further
           ORDERED that Defendant's Motion to Compel (Dkt. 71) is GRANTED IN PART.
 Plaintiff shall provide a complete response to Defendant's Request for Production of Documents
 No. 14 no later than Mav31.2019. The Motion to Compel is DENIED in all other respects. It is
 further

           ORDERED that Defendant shall take Plaintiffs deposition on June 4,2019 at 10:00 a.m.
  at the law offices Zeichner Ellman & Krause LLP.409 7th Street NW,Suite 300,Washington,DC
  20004. It is further

           ORDERED that Plaintiff shall take Defendant's deposition on June 5,2019 at 10:00 a.m.
  at the law offices of Dennis Stewart & Krischer PLLC,2007 15th Street N,Suite 201, Arlington,
Case 1:18-cv-00174-LO-TCB Document 89 Filed 05/24/19 Page 2 of 2 PageID# 998




 VA 22201. It is further

        ORDERED that Defendant's lead counsel, Mr. Ning Ye, who is appearing in this case pro

 htic vice, may no longer directly draft any future filings in this case, conduct or defend the
 upcoming depositions, nor conduct the upcoming trial. Instead, Defendant s local counsel, Mr.
 Harry A. Dennis, III, shall be responsible for drafting any future filings, taking and defending
 depositions, and conducting the trial. Mr. Ye may remain in the case as pro hac vice counsel and
 offer his advice to Mr. Dennis. However, Mr. Ye shall no longer directly participate in this case.
         Both parties are warned that failure to comply with this order may result in sanctions.
         ENTERED this 24th day of May,2019.


                                                           1 licrc.^a Carroll BLiclianan
                                                                   Stales Maaislratc Judce



                                                   iRESA CARROLL BUCHANAN
                                               UNITED STATES MAGISTRATE JUDGE

  Alexandria, Virginia
